EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kevin W. Raudebaugh on 3/14/22.  

Amendment to Claims
Claim 4 is canceled.


REASONS FOR ALLOWANCE
Claims 1-3 and 6-14 are allowed.

Claim 4 is canceled because it fails to further limit the parent claim.

All rejections are withdrawn.  Ahn and Maeda fail to teach adding the alkyl acrylate based polymer after step 3 but prior to coagulating.  Further, the examples show that adding the polymer after step 3 but prior to coagulating materially affects the product.



In view of the above discussion, it is evident that the cited art does not disclose or suggest, taken alone or in combination, the subject matter in the claims. Hence the cited present claims are passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MARK S KAUCHER/Primary Examiner, Art Unit 1764